Citation Nr: 0814020	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-21 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to be recognized as the 
surviving spouse of the veteran for purposes of entitlement 
to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Charles A. Johnson, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to July 
1945.  The veteran died in September 1975.  The appellant 
seeks to be recognized as his surviving spouse. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter denial rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA in which the appellant's claim to be recognized 
as the surviving spouse of the veteran was denied.

This case was previously denied in a letter decision rendered 
by the RO in June 1995.  The RO appears to have denied the 
claim based on a de novo review in August 2004.  
Notwithstanding, because there was a previous denial, the 
Board must determine that new and material evidence was 
presented to reopen the claim before considering the claim on 
the same basis, making RO determination in that regard 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The issues is thus as characterized on the first page of this 
decision.




FINDINGS OF FACT

1.  In an June 1995 rating decision, the RO declined to 
recognize the appellant as the surviving spouse of the 
veteran for purposes of entitlement to VA benefits.  The 
appellant did not appeal this decision and it became final.

2.  The additional evidence received since the June 1995 
rating decision is new but not material in that it does not 
bear directly and substantially upon the specific matter 
under consideration-i.e., the appellant has offered no 
evidence that she was not at fault in the continuous 
separation between her and the veteran that existed from 
their separation in 1968 to his death in 1975-and thus it 
cannot be so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed June 995 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.302(a) (2007).

2.  Evidence received since the June 1995 decision is not new 
and material, and the criteria to reopen the previously 
denied claim for recognition as a surviving spouse for the 
purposes of entitlement to VA benefits are not met. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


In June 1995, the RO essentially declined to reopen the 
previously denied claim to be recognized as the veteran's 
surviving spouse.  The appellant had petitioned to reopen her 
claim following a decision by Social Security Administration 
(SSA) to recognize her as the veteran's spouse for purposes 
of SSA benefits.  The June 1995 rating decision was based in 
part on findings made in a September 191 Board decision, 
which concluded the appellant was at fault in the 
continuation of her separation from the veteran, and that she 
had no interest in resuming a marital relationship with the 
veteran.  The evidence then of record established that the 
veteran and appellant had married in July 1949 and had 
separated in 1968.  The appellant filed for divorce and was 
granted a restraining order.  The veteran was served, but the 
case was later dismissed because the appellant failed to 
pursue it.  In 1973, she remarried and remained married to 
her second husband until well after the veteran's death in 
1975.  In 1990, her second marriage was deemed to be void ab 
initio.  Notwithstanding the circumstances of the separation 
from the veteran or the invalidity of her second marriage, 
the Board observed that the appellant had not expressed any 
interest in resuming a marital relationship with the veteran, 
and that she had clearly abandoned her marital relationship 
with him.  It could therefore not be established that she was 
without fault in their separation.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence submitted since the June 1995 denial includes court 
documents dated in 1952 and 1968 concerning, respectively, a 
suit filed by the appellant against the veteran (disposition 
unknown) and a restraining order granted in favor of the 
appellant against the veteran, and a 1997 statement from the 
veteran's sister attesting that the veteran deceived his 
family as well as the appellant into believing that he was 
actually divorced from the appellant.  The appellant has also 
offered numerous statements and her testimony before the 
undersigned Veterans Law Judge in February 2008.  In 
pertinent part, her testimony and statements are that she 
believed she and the veteran were fully divorced when she 
married her second husband, and she was not aware that she 
had not been legally divorced until well after the veteran's 
death.  She petitioned the Board to consider the veteran's 
fault in his violence to and abandonment of her and their 
children, and his deceit.

The court document dated in 1952 was previously of record and 
already been considered in the June 1995 rating decision.  It 
is therefore not new.  

The remainder of the evidence submitted, while new, is not 
material.  In essence, it is duplicative of that evidence 
offered and considered in the previous, June 1995, rating 
decision and the previous, September 1991, Board decision-
i.e., that the veteran tricked the appellant into believing 
she and the veteran were divorced and that she married her 
second husband only when she became aware the veteran had 
remarried.  The evidence proffered, including her statements 
and testimony, simply do not establish that she, in fact, re-
established the marital relationship with the veteran or 
intended to do so.  Rather, the record demonstrates that she 
filed for divorce from the veteran, and her statements and 
testimony reflect that she clearly abandoned her marital 
relationship with the veteran and did not intend to resume 
it.

VA is bound by the laws and regulations governing it.  The 
law and regulations as they apply herein dictate that to be 
recognized as the veteran's surviving spouse for the purpose 
of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and has not 
remarried. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).

The circumstances of her initial separation and divorce from 
the veteran notwithstanding, the appellant married another 
man in 1973 and remained married to him until long after the 
veteran's death.  It is understood that her marriage to her 
second husband was proclaimed void ab initio in 1990.  
Nevertheless, the appellant has stated and testified that, 
for all intents and purposes, she freely and, she believed, 
legally entered into marriage with her second husband and 
remained married to him at the time of the veteran's death in 
1975.  The record concurs.  There is no evidence in any 
statements, documentation, or her testimony before the Board 
that she professed or exhibited any intention to re-establish 
marital ties with the veteran before his death.

The Board is sympathetic to the appellant's claims but notes 
that it cannot provide the remedy she seeks.

The appellant, therefore, is found to have been at fault in 
the continuous separation between the appellant and the 
veteran from their separation in 1968 to the veteran's death 
in 1975 within the laws and regulations of the VA.

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).


ORDER

New and material evidence has not been presented to reopen 
the appellant's claim to be recognized as the surviving 
spouse of the veteran for purposes of entitlement to VA 
benefits.  The claim is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


